DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 24, 2021 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 23, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features of unique data formats of “communication data comprising a upstream carrier identification code (CIC) value” and “communication data comprising a provisioned ingress network specific CIC value” as recited in claims 1, 8 and 16, “at least one communication port” as in claim 8, “routing engine” as in claim 16, each must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 
Claim Rejections - 35 USC § 112
Claims 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 	In claim 4, line 2, “communication” should be changed to -- communication data -- for consistency in claim language.
 	Claim 5 is rejected for depending on claim 4.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
 	1. Determining the scope and contents of the prior art.
 	2. Ascertaining the differences between the prior art and the claims at issue.
 	3. Resolving the level of ordinary skill in the pertinent art.
 	4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-8, 10, 12-17, 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kell et al. in U.S. Patent No. 8,401,166 B1 (of record), hereinafter referred to as Kell, in view of Karp et al. in U.S. Patent No. 8,675,851 B1 (of record), hereinafter referred to as Karp, and Bedingfield, Sr. et al. in Pub. No. US 2007/0297595 A1 (newly cited), hereinafter referred to as Bedingfield.
 	Referring to claim 1, Kell discloses a method for routing a communication in a telecommunications network (100), comprising: receiving a communication from an ingress network (110) to a telecommunications network (210), the communication comprising a upstream carrier identification code (CIC) value associated with an upstream network (605); determining a CIC of egress signaling information based on ingress trunk group (505); and transmitting the communication to an egress network (105) of the telecommunications network with the determined CIC value in the signaling information of the communication (515).
 	Kell differs from the claim, it fails to disclose the steps of: removing the upstream CIC value from the communication and inserting a provisioned ingress network specific CIC value into a signaling information of the communication, thereby to be transmitted to the egress 
 	Kell in view of Karp still fail to disclose that the provisioned ingress network specific CIC value indicative of the ingress network from which the communications data were received, although Karp did disclose that the provisioned ingress network specific CIC value may include the information corresponding to both the call origination and destination points (col. 5, lines 59-62, col. 6, lines 44-47, col. 7, lines 2-4 in Karp).  The technical feature of mapping between the call origination point and the corresponding ingress network from which the communications data were received is considered well known in the art and commonly adopted for providing conventional call routing in the communications system based on the identity of the origination network of the call to further enhance the system reliability.
 	Bedingfield, for example, also from the similar field of endeavor, teaches the same feature of providing the provisioned ingress network specific CIC value indicative of the ingress network from which the communications data were received (paragraphs [0031]-[0032]), which can be easily adopted by one of ordinary skill in the art to implement in the method of Kell in 
 	Referring to claim 2, Kell in view of Karp and Bedingfield disclose that the communication comprises a time-division multiplex (TDM)-based networking communication and the signaling information comprises an SS7 ISUP IAM message (col. 5, lines 52-54, col. 7, lines 15-20, col. 13, lines 48, 61-62 in Kell).
 	Referring to claim 4, Kell in view of Karp and Bedingfield disclose that the communication comprises an Internet Protocol (IP)-based networking communication and the signaling information comprises a Session Initiation Protocol (SIP) INVITE message (col. 7, lines 21-32, col. 13, lines 50-51, 61-62 in Kell).
 	Referring to claim 5, Kell in view of Karp and Bedingfield disclose that the signaling information further comprises a request uniform resource indicator (R-URI) header of the SIP INVITE message (col. 7, lines 26-32 in Kell).
 	Referring to claim 6, Kell in view of Karp and Bedingfield disclose further step of: identifying the ingress network to the telecommunications network by receiving the communication on a trunk group connection to the telecommunications network, the trunk group associated with the ingress network (col. 6, lines 35-58, col. 10, line 44 to col. 11, line 14 in Kell).
 	Referring to claim 7, Kell in view of Karp and Bedingfield disclose further step of: provisioning the ingress network specific CIC value based on an identification of the ingress network associated with the trunk group, the ingress network specific CIC value unique to the trunk group (col. 6, lines 35-58, col. 10, line 44 to col. 11, line 14 in Kell).

 	Referring to claim 21, Kell in view of Karp and Bedingfield disclose that the provisioned ingress network specific CIC value in the signaling information transmitted to the egress network identifies the ingress network (col. 7, lines 2-4 in Karp)
  	Referring to claims 16, 17, 19 and 20, claims 16, 17, 19 and 20 are rejected for substantially same reasons as claims 1, 2, 4 and 5, respectively, except each claim is in a telecommunications network format that comprises an ingress device and a routing engine, which was also taught by Kell (Figure 1) and Karp (Figures 1 and 4A).
Claims 3, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kell in view of Karp and Bedingfield, as applied to claims 1, 2, 8, 10, 16 and 17 above, and further in view of Moisey et al. in Pub. No. US 2005/00845090 A1 (cited by the applicant of record), hereinafter referred to as Moisey.
 	Referring to claim 3, Kell in view of Karp and Bedingfield fail to disclose that the signaling information further comprises a carrier identification parameter (CIP) field of the SS7 ISUP IAM message, which is well known in the art and commonly used in communications field for reservation of carrier identification parameter (CIP) for signaling purpose.
   	Moisey, for example, from the similar field of endeavor, teaches such carrier identification parameter (CIP) field for the SS7 ISUP IAM message (paragraph [0006] and Figure 2), which can be easily adopted by one of ordinary skill in the art to implement into the 
 	Claim 11 is rejected for substantially same reason as claim 3, except the claim is in a network device format.
 	Claim 18 is rejected for substantially same reason as claim 3, except the claim is in a telecommunications network format.	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Brown et al., Bedingfield, Sr. et al. ‘784, and Schaff et al. are additionally cited to show the conventional feature of call routing utilizing carrier identification code (CIC) and mapping between the call number and the origination network similar to the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPUS H HSU whose telephone number is (571)272-3146.  The examiner can normally be reached on Mon-Thur 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARSHA D BANKS-HAROLD can be reached on (571)272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






AHH 								/ALPUS HSU/                                                                                                Primary Examiner, Art Unit 2465